Title: To Benjamin Franklin from William Franklin, 10 June 1767
From: Franklin, William
To: Franklin, Benjamin


Honoured Father
Burln. June 10, 1767
I have before me your two Favours of March 19, and April 11, which came by the Pacquet.

Your Remarks on the Report of the Board of Trade have been printed, and never any thing met with more general Approbation. Even the Proprietary Party are warm in its Praises. Alexr: Houston, I am told, has acknowledg’d that he did not believe that all the Writers on his Side of the Question put together could produce any Thing equal to it. Our Friend Saml. Smith of this Town says that he thinks all the Provinces in North America ought to join to make it worth your while to reside in England as long as you live. The People of this Province are much pleas’d with your having mentioned New Jersey as one of the Colonies which has guarded against Excess in Paper Currency. They have no Tidings of any Thing being done by their own Agent, in this or any other American Affair; and the Assembly having some Resentment for their being surpriz’d into the Appointment of him, will probably remove him at this Sessions. But who they will appoint in his Stead I cannot guess.
The Clamor in England against the Colonies has alarm’d the People here in general. The New-York Assembly I’m told, have voted £3,000 for supplying the King’s Troops with Necessaries, which is to be put into the Hands of Persons who are to provide the same Articles as are required by the Act of Parliament, without taking any more Notice of that Act than if it had never existed. Our Assembly, which is now sitting will, I believe, act nearly on the same Plan. They had, indeed, provided, in the last Act, all the Necessaries mention’d in the Act of Parliament except Cyder, or  Rum in Lieu thereof; but they at the same Time provided some other Things which were not required by that Act; and the Officers and Soldiers quarter’d in this Province have acknowledg’d themselves well satisfied. There are several Letters from England which Mention Governor Moore’s imprudent Letter’s being read in the House of Lords, and I hear ’tis likely to occasion some Uneasiness between him and the People at New York. I wish, however, that the Assembly there had done at their last Sitting what they have now done, as it would have sav’d their Friends in the Ministry a great deal of Trouble; and they might too have done it very consistently, if, as you say, they had considered the Act in the Light of a Requisition. As to the Boston Assembly there seems to be no Hopes of any temperate Proceedings from that Quarter, unless Governor Barnard was remov’d, or Otis was to die.
You may depend that your Mahogany Press will not be us’d, and I fancy they have avoided meddling with the Letter, but I shall enquire. When Mr. Parker comes this Way I will get him to fix a Value on that and the old Press.
I am much obliged to you for procuring the Collectorship for my Friend Kollock. I have wrote him that it was obtain’d by a Friend of mine to whom I had apply’d in his Behalf; and have taken Pains to inculcate among our Friends your Aversion to engage in such Applications while you continue Agent. The Reasons you urge for its not being known that you had any Hand in the Affair are undoubtedly of great Weight; and I have contriv’d it so that it is generally suspected that I obtain’d it thro’ Mr. Cooper, with whom, many here have heard, I was acquainted in England. The  David Hall you mention, is a Member of Assembly for Sussex, and had the Proprietary Interest to procure the Office. As the Proprietor has fail’d in his Application, I suppose the Party would if they thought his Want of Success was owing to you, make such another Outcry as they did when they were disappointed in getting the Collectorship of New Castle for one Morris in whose Behalf they had greatly interested themselves. Morris’s Friends and the Proprietor wrote over that you had got the Office for Walker (I think his Name is), and that they were so inform’d at the Treasury. This was generally believ’d to be Truth, and you were much abus’d for using your Interest for a drunken Fellow, and a Stranger, when you might have got it for some Man of Character on this Side of the Water, or have let the Proprietor have procured it for some such. That your not doing this, was making a wanton Use of your Interest merely with a View of thwarting the Proprietor &c. &c. But when the Man arriv’d, and heard these Reports, he declar’d that he was not even known to you, and I have told many that he ow’d his Place to Mr. Trecothick, as you wrote me. But the Proprietary Party, notwithstanding, persevere in declaring that you got it for him, and that they have Letters which mention it. I suppose the Proprietor had heard of the Application you made for that Office in Behalf of some Friend, and concluded, when the Appointment was made, that Walker was the Man. As to the Fees which you have paid, or may pay on Account of Mr. Kollock’s Commission I will be answerable to you for them, and shall be glad you’d acquaint me what they are.
Governor Wentworth visited me on his Journey home and lay a Night at my House. I next Morning accompanied him as far as  Trenton Falls, where we spent the Day a Fishing and supp’d together. I think him a very sensible, easy, agreeable Gentleman [remainder missing.]